992 F.2d 1219
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Jesuina PEREZ-TERAN, Petitioner,v.IMMIGRATION AND NATURALIZATION SERVICE, Respondent.
No. 91-70327.
United States Court of Appeals, Ninth Circuit.
Submitted Feb. 4, 1993.*Submission Deferred Feb. 8, 1993.Resubmitted April 14, 1993.Decided April 29, 1993.

Before ALARCON, RYMER and T.G. NELSON, Circuit Judges.


1
MEMORANDUM**


2
Jesuina Perez-Teran seeks review of the Board of Immigration opinion denying her asylum and withholding of deportation.   We have jurisdiction, 8 U.S.C. § 1105a(a)(1), and we grant the petition for review in light of Sarria-Sibaja v. I.N.S., No. 90-70640 (9th Cir.  April 5, 1993).


3
* Perez-Teran applied for asylum claiming that she feared persecution if she returned to Nicaragua.   The immigration judge denied her request, and she appealed to the Board of Immigration Appeals.   The Board affirmed.   It held that Perez-Teran did not have a well founded fear of persecution.   It also wrote, "Moreover, this Board takes administrative notice that the Sandinista Party no longer controls the Nicaraguan government."


4
In  Castillo-Villagra v. INS, 972 F.2d 1017, 1029 (9th Cir.1992), we held that it was error to take administrative notice of a change in government without providing an opportunity to rebut the noticed facts.   In  Castillo v. INS, 951 F.2d 1117, 1120-23 (9th Cir.1991), however, we found that such error was not fatal if the Board explicitly relied on a separate and independent ground for denying asylum.   In Sarria-Sibaja, No. 90-70640, we held that an opinion which separates the discussion of specific reasons and administrative notice with the word "Moreover" does not explicitly rely on two independent reasons.   Slip op. at 3257.   Applying Sarria-Sibaja, we grant the petition for review.   As in Sarria-Sibaja, the Board must provide Perez-Teran an opportunity to show cause why notice should not be taken of the change in government in Nicaragua.


5
The petition for review is GRANTED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3